I dissent. The right of contribution is an equitable right. In order to invoke that doctrine the equity of the party seeking relief *Page 162 
thereunder must be equal to that of those against whom the doctrine is invoked. 3 Pomeroy, Equity Juris. (4 ed.) § 1222. Here there was a personal obligation on the part of Mrs. Kaiser to pay the mortgage. Regardless of precedent (the majority cite none), I think that logic and fair dealing support the rule laid down by Jones on Mortgages that the personal obligation deprives the defendant of equality of equity. Mrs. Kaiser paid her own debt, and defendant now seeks to impose a part of it on plaintiffs, who never had the benefit of the money borrowed by Mrs. Kaiser. I find no logic in the distinction sought to be drawn by the majority between her personal obligation and a charge against the estate.